1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANDREA WHITE                             Case No.: 19cv328-LAB (AGS)
12                              Plaintiff,
                                               ORDER OF DISMISSAL
13    v.
14    B. BRAUN MEDICAL, INC. et al.
15                          Defendants.
16
17         The joint motion to dismiss (Docket no. 23) is GRANTED. This action is
18   DISMISSED WITH PREJUDICE and the parties shall each bear their own costs
19   and attorney’s fees. All pending motions are DENIED AS MOOT and all pending
20   dates are VACATED.
21
22         IT IS SO ORDERED.
23   Dated: February 6, 2020
24
25                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
26
27
28

                                              1
                                                                                  19cv328
